Citation Nr: 1139013	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-24 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease (DJD) of the right ankle.  

2.  Entitlement to an initial rating in excess of 20 percent for right ankle laxity.  

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from June 1993 to August 1993, from March 2003 to July 2003, and from August 2005 to November 2006.

These matters come to the Board of Veterans' Appeals (Board) on appeal from  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  Additional evidence along with a waiver of initial RO consideration was submitted during the hearing.  

Because the claims for higher initial ratings on appeal follow the grants of service connection, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).

The Court recently held that a request for a total disability rating for individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities and is part of a claim for increased compensation if there is cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the Veteran has not asserted unemployability, and in fact during the May 2011 Board hearing, the Veteran testified that he was presently gainfully employed.  A claim for TDIU is accordingly not raised by the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the May 2011 Board hearing, the Veteran indicated that his service-connected right ankle disabilities and PTSD had worsened since his last VA examinations.  In addition, the Veteran testified that he has a painful scar from surgery on his right ankle.  The Board notes that the Veteran last underwent VA examination of his service-connected PTSD in April 2008 and for his right ankle disabilities in December 2008, which noted a right ankle scar, but did not provide findings that would allow for consideration of a separate disability rating.  
Therefore, the Board finds that new VA examinations are warranted in order to fully and fairly evaluate the Veteran's claims for higher initial ratings for DJD of the right ankle, right ankle laxity, and PTSD. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  The RO/AMC should also consider whether a separate compensable rating is warranted for any scars.

Prior to arranging for the Veteran to undergo further examinations, the RO/AMC should obtain and associate with the claims file all outstanding, pertinent, VA records.  The claims file currently includes outpatient treatment records from the Columbia VA medical center (VAMC), dated through September 2009.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). Hence, the RO/AMC must obtain all outstanding, pertinent, medical records for treatment of the Veteran's right ankle disabilities and PTSD from the Columbia  VAMC, dated from September 2009 to the present.

To ensure that all due process requirements are met, and that the record before the examiners is complete, the RO/AMC should, through VCAA-compliant notice, give the Veteran another opportunity to provide information and/or evidence pertinent to each of claims for initial higher ratings on appeal.  The RO should specifically request that the Veteran provide authorization to enable VA to obtain treatment records pertaining to the Veteran's right ankle from Midland Orthopedics Clinic in Columbia, South Carolina, as referenced by the Veteran during the May 2011 Board hearing.  In the alternative, he may obtain the records and submit them.

In addition, the Board notes that during the May 2011 Board hearing, the Veteran testified that he was still in the Reserves and receives treatment for his PTSD at Fort Jackson.  While a May 2011 Army Medical Board evaluation report, from Fort Jackson, South Carolina, pertaining to the Veteran's PTSD has been associated with the claims file, the Veteran's treatment records are not of record.  Thus, an attempt should be made to obtain the complete service treatment records from his Reserve service from November 2006 to the present. 

Furthermore, given the Veteran's contentions that his service-connected right ankle disabilities and PTSD impact his ability to work, including reassignments and missed promotions as well as being unable to return to full duty in the Reserves; on remand, the RO should also adjudicate whether each of these claims for higher initial rating meets the criteria for submission for extra- schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111 (2008) (the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).
 
Accordingly, these matters are REMANDED for the following actions:

1.  The RO/AMC should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to each claim on appeal that is not currently of record.  The RO/AMC should specifically request that he provide sufficient information and authorization to obtain all medical records pertaining to his right ankle from Midland Orthopedics Clinic in Columbia, South Carolina, and from Fort Jackson (pertaining to treatment for PTSD) as referenced by the Veteran during the May 2011 Board hearing.   If, in the alternative, the appellant wants to obtain and submit these records, he may do so.  The claims folder should contain documentation of any attempt made to obtain records.

2.  The RO/AMC should obtain from the Columbia VAMC all outstanding medical records from September 2009 to the present.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Then, the RO/AMC should arrange for the Veteran to undergo a VA examination, by an examiner with the appropriate expertise to determine the severity of the Veteran's service-connected right ankle disabilities.  The entire claims file must be provided to the examiner designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

The examiner should clearly identify all symptoms pertaining to, and physical manifestations of, the Veteran's service- connected DJD of the right ankle and right ankle laxity, to include any surgical scar residuals.

The examiner should conduct range of motion testing, expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the Veteran's service-connected DJD of the right ankle and right ankle laxity.  If pain on motion is observed, the examiner should indicate the point at which pain begins. In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  If there is no specific limitation of motion of the right ankle due to the service connected impairment, that should also be set forth in detail. 

The examiner should also comment upon the impact of the Veteran's right ankle disabilities on his employability. 

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

4.  Thereafter, the RO/AMC should arrange for the Veteran to undergo a VA psychiatric examination, by a psychiatrist, at a VA medical facility.  The entire claims file must be provided to the psychiatrist designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing, if appropriate) should be accomplished and all clinical findings reported in detail.

The psychiatrist should render findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner also should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) score representing the level of impairment due to the Veteran's PTSD.

The psychiatrist should also comment upon the impact of the Veteran's PTSD on his employability, if any. 

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

5.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate each of the claims for a higher initial rating on appeal in light of all pertinent evidence and legal authority.  The RO's adjudication should include consideration of whether "staged ratings," pursuant to Fenderson (cited to above), is appropriate, and specifically address whether the criteria for invoking the procedures for referral of the claim for extra-schedular consideration, pursuant to 38 C.F.R. § 3.321(b)(1), are met.

6.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC. An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


